Citation Nr: 0418891	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  99-10 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of a 
soft tissue injury of the right shoulder, currently evaluated 
as 10 percent disabling.

2.  Entitlement to a higher initial rating for residuals of a 
right hand injury, to include fracture of the proximal 
phalanx of the right thumb, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active service from March 1991 to March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction over the appeal has since been 
transferred to the New York, New York, RO.  

The Board notes that the veteran was also provided a 
supplemental statement of the case addressing the issue of 
entitlement to a permanent and total rating for pension 
purposes.  He thereafter informed the RO that he was not 
seeking this benefit.  Accordingly, that issue is not before 
the Board.

The veteran was scheduled for a personal hearing at the RO in 
October 1999, but cancelled on the date of the hearing.  He 
has not requested that the hearing be rescheduled.


REMAND

Preliminarily, the Board notes that in several statements the 
veteran appears to be raising a claim of entitlement to a 
total disability rating based on individual unemployability 
due to his service-connected disabilities.  The RO has not 
yet addressed this potential claim.  This should be done 
before the Board decides the initial evaluation issues on 
appeal.

The veteran was most recently afforded a VA examination to 
determine the degree of severity of his right hand and 
shoulder disabilities in November 2003.  The examination 
report does not adequately address all pertinent disability 
factors, as required by DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The veteran has apparently been awarded VA vocational 
rehabilitation benefits; any pertinent VA vocational 
rehabilitation records should also be associated with the 
claims folder.

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  The veteran should be provided the 
appropriate form to claim entitlement to 
a total rating based on unemployability 
due to service-connected disabilities and 
instructed to complete and return the 
form if he is seeking this benefit.

2.  The veteran's VA vocational 
rehabilitation folder should be 
associated with the claims folder.

3.  The RO should obtain copies of all 
relevant VA medical records for the 
period since March 2004.  

4.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession and to provide identifying 
information and any necessary 
authorization to enable the RO to obtain 
any other records, not already associated 
with the claims folder, pertaining to 
treatment or evaluation of the 
disabilities at issue during the period 
of this claim.

5.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in obtaining any such evidence, it should 
so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

6.  Thereafter, the veteran should be 
scheduled for a VA examination by a 
physician with appropriate expertise for 
the purpose of determining the current 
severity of his service-connected right 
shoulder and elbow disabilities. The 
claims file and a copy of this Remand 
must be made available to the examiner 
for review and the examiner should note 
such review in the report.

All indicated studies, including X-
rays and range of motion studies in 
degrees, should be performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups. If feasible, the examiner 
should assess the additional 
functional impairment on repeated 
use or during flare-ups in terms of 
the degree of additional range of 
motion loss.

The examiner should identify any 
deformity of the humerus and assess 
the frequency of any dislocation of 
the scapulohumeral joint.

With respect to the scapulohumeral 
articulation, the examiner(s) should 
indicate whether there is (a) 
favorable ankylosis, with abduction 
possible to 60 degrees, and the 
veteran able to reach his mouth and 
head; (b) ankylosis that is 
intermediate between favorable and 
unfavorable; or (c) unfavorable 
ankylosis, with abduction limited to 
25 degrees from the side. 

Any scarring associated with the 
right shoulder disability and any 
functional impairment and symptoms 
associated with the scarring should 
also be identified.

With respect to the right hand 
disability, the examiner should 
specify: whether there is limitation 
of motion of the thumb, with a gap 
of (a) 1 to 2 inches (2.5 to 5.1 cm) 
between the thumb pad and the 
fingers, with the thumb attempting 
to oppose the fingers; or (b) with a 
gap of more than 2 inches (5.1 cm) 
between the thumb pad and the 
fingers, with the thumb attempting 
to oppose the fingers; the examiner 
should also state whether there is 
any ankylosis, favorable or 
unfavorable, affecting the thumb.  
Any other functional impairment of 
the right hand due to the service-
connected disability should also be 
identified.  

The examiner should provide an 
opinion concerning the impact of the 
disabilities on the veteran's 
ability to work, to include whether 
they are sufficient by themselves to 
render the veteran unemployable.  

7.  Thereafter, the RO should 
readjudicate the issues on appeal.  It 
should also consider whether the case 
should be forwarded to the Director of 
the VA Compensation and Pension Service 
for extra-schedular consideration.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  

8.  If appropriate, the RO should also 
adjudicate the issue of entitlement to a 
total rating based on unemployability due 
to service-connected disabilities.  The 
RO should inform the veteran of his 
appellate rights with respect to this 
decision.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  All issues 
properly in appellate status should be returned to the Board 
at the same time.  

By this remand, the Board intimates no opinion as to any 
ultimate outcome of this case.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

